Title: From George Washington to Thomas Waggener, 3 October 1755
From: Washington, George
To: Waggener, Thomas



[Alexandria, 3 October 1755]

Instructions for Captain Waggener.
As the Service at present will not allow of Colonel Stephen, as was first intendend; you are hereby ordered, to follow the within Instructions, which were designed for him.
If your Leisure will admit, while you command here, you are to frequent the publick places hereabout, and endeavour to Enlist what men you can for the Service.

As all the Officers Instructions direct them to apply to Colonel Stephen for Orders, it will be necessary to shew these Orders, as they arrive, that they may not hesitate to obey. Given under my Hand, at Alexandria: October the third, 1755.

G:W.

